 Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 1 of 21




           EXHIBIT C
  (2016 Extradition Hearing
Transcript, in Thai and English)
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 2 of 21
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 3 of 21
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 4 of 21
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 5 of 21
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 6 of 21
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 7 of 21
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 8 of 21
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 9 of 21
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 10 of 21
Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 11 of 21
       Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 12 of 21
                                                           [handwritten:] [illegible]                      75
                                                                                                            5

(21 Phor.)
Testimony of Defense Witness
(Defendant Adduces Himself as a Witness)

                                                   [emblem]

                                                                            Black Case No.   Or. Phor. 2/2559
                                                                            Red Case No.

                                          Criminal Court
                                 Day 26 Month December Year 2016
                                         Criminal Lawsuit

              Public Prosecutor, Foreign Affairs Office, Office of the Attorney General         Prosecutor
          ⎧
          ⎪
Between
          ⎨
          ⎪
          ⎩ Mr. Roger Thomas Clark (Roger Thomas CLARK)                                        Defendant

                                   As a witness under oath, I testify that
1.      My name is                         Mr. Roger Thomas Clark (Roger Thomas CLARK)
2.      Date of birth     -                Month -           Year     -         Age 55 years old
3.      Position or career                 Unemployed
4.      Resides at                         173 Moo 4, Hat Kai Bae, Koh Chang, Trat Province
5.      Connection to litigants            Defendant
      The witness did testify under oath through an English interpreter named Ms. Fongchan
Suksane, and did give the following testimony in response to examination by the defense attorney:

        I came to Koh Chang in the month of July in 2012.

        I entered Thailand legally and lawfully by use of a tourist visa.

        At the time that I was arrested in this case, I still had a visa.

        Regarding this case, I was arrested by immigration officials who came in and arrested me as I was

resting in my room. The first two officials who came in to arrest me were wearing regular clothes. Forty-

five minutes later, another local immigration official entered and brought an individual by the name of

Mac, the owner of an Indian restaurant, to act as an interpreter. A chief immigration official from Kai Bae

and three soldiers wearing bulletproof
       Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 13 of 21

                                                   -2-

vests and guns then came in and arrested me. The arresting officials did not inform me as to which person

was responsible for opening the door to my room in order to allow the officials in to arrest me. It is my

understanding that it was most likely the owner of the home that opened the door.

        When the officials came to my room, an official asked for my name. I answered that my name is

Roger, and the official then asked if I had any identifying documents or not. I then presented the official

with my documents. The official arrested me without an arrest warrant and told me only that I was under

arrest. The official had information about my passport, but he did not know the charges for which I was

being arrested. The official informed me that the charges for which I was being arrested would be made

known upon reaching Bangkok.

        The official did not show me an arrest warrant or any sort of document, and he did not inform me

of the charges. They only had a picture and my passport information.

        When arresting me, the officials did not have a search warrant. The first two officials to appear

were able to speak English. Later, when the other officials arrived and began to search my room, I

objected. The officials told me that there was a search warrant in Bangkok and that I would see it upon

arriving in Bangkok.

        When the officials came to my room and informed me that I would be placed under arrest, I made

my objections known. The officials then presented me with a handwritten document to sign, and the

individual by the name of Mac, who is the owner of an Indian restaurant, read the document out loud to

me and told me that the officials found evidence of wrongdoing on my computer and that it would

therefore be confiscated and taken to Bangkok. I then disagreed and said that it could not possibly be true.

Mr. Mac read the document one more time and stated that the officials would take the computer to

Bangkok to evaluate the evidence.



        [signature]      Prosecuting Attorney                     [signature]       Defense Attorney

        [signature]      Defendant/Witness                        [signature]       Interpreter
        Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 14 of 21

                                                    -3-

              (Testimony of Defense Witness Mr. Roger Thomas Clark (Roger Thomas CLARK))
                                     (Black Case No. Or. Phor. 2/2559)

I then asked Mr. Mac if he could read the Thai language or not. Mr. Mac admitted that he could not read

the Thai language. I therefore had to sign that document without being able to read it, and I still have not

read it and do not understand it. I was forced to sign it due to the fact that the officials with guns used

sticks to beat me in my ribs.

        As to that document that the officials wrote by hand, I do not know what the officials planned to

do with it.

        After the officials sent me to Trat Province, the officials typed up a new document, and I was

forced to sign my name to the aforementioned document. The new document that the officials typed up

was the arrest record, document no. Jor. 11, which the defense attorney has presented. I do not know

where that handwritten document disappeared to. I signed my name to page 3 of the document and I

wrote a statement on it saying, “I did not read it. I could not understand anything I read. I was forced to

sign it.” At the time that I signed my name to the document, I did not know what was in the shown

statement. Out of the officials present, there were none who translated for me, and I did not know of my

right to an attorney or my right to remain silent. And as to the statement of confession in the arrest record,

document no. Jor. 11, I did not know that this statement was present.

        The property that was confiscated during the arrest includes 8 items as per the list of property in

dispute that is shown in the arrest record, document no. Jor. 11, which the defense attorney has presented

here.

        My reason for having many computers is due to the fact that I work doing investigative research

for writers in the United Kingdom.

        My residence on Koh Chang is shown in the document which the defense attorney has

presented here, and which has been presented to the court, no. Lor. 3, to which the landlord, Mrs.

Ratchadaphon Khamhaengwong, has signed her name. The witness testifies in response that regarding the
       Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 15 of 21

                                                   -4-

computers that the officials confiscated from my room, I have not yet received them back, and I do not

know where they are currently, and the officials do not have any documents that I have seen that show

how my computers have broken the law.

        I understand that the court issued an arrest warrant for me in this case due to the fact that the

United States of America has sent a request for extradition to Thailand.

        According to the extradition request that was sent, I am accused of having previously used the

name Gypsy Nirvana (Gypsy Nirvana) and that I am associated with a man by the name of Ross Albrecht

(Ross Albrecht) who ran an illegal website. The name of the website was Silk Road (Silk Road).

However, at the time that I was arrested, I had no knowledge of such matters. Ross Albrecht (Ross

Albrecht) and Mr. Ross William, as far as I am aware, are the same person.

        I am not associated with Mr. Ross, we have never met, and I do not know who he is.

        As far as I am aware, Mr. Ross has been charged, prosecuted, and found guilty.

        There are two names that I am accused of having used in committing criminal acts. As can be

seen in the arrest warrant, document no. Jor. 2, which the defense attorney has presented here, and the

request for Thailand to issue an arrest warrant for me, it is my understanding that the United States of

America sent the indictment after sending the request for extradition. The United States of America sent

the request to Thailand on April 4, 2015 according to the testimony presented by the official from the

Ministry of Foreign Affairs as a prosecution witness.




        [signature]      Prosecuting Attorney                     [signature]    Defense Attorney

        [signature]      Defendant/Witness                        [signature]    Interpreter
          Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 16 of 21

                                                   -5-

              (Testimony of Defense Witness Mr. Roger Thomas Clark (Roger Thomas CLARK))
                                     (Black Case No. Or. Phor. 2/2559)

          The arrest warrant that the United States of America sent was not sent at the same time as the

indictment, but rather the indictment was sent after the arrest warrant had already been sent. I have seen

that the indictment from May 2016 is an indictment in which a public prosecutor in New York brought

charges against me as a defendant by specifying my name and other names that appear in the arrest

warrant.

          I know that Mr. Ross was charged with committing a criminal act and was found guilty of the

same 6 charges that have been brought against me from the evidence which includes the request for

extradition. Upon gaining this knowledge, I made a copy of the court transcript in the amount of 2,342

pages.

          After I had read all the documents, there were no spots which made reference to me. There was

only the testimony of investigators from the state of New York who specified that there were 2 pieces of

evidence that point to me, but upon reading there was no name given and there was no statement that

referred to me, as is shown in the court transcript documents which the defense attorney has presented

to the court, no. Lor. 4.

          The court tape transcript, document no. Lor. 4, is just a statement to the court, not the entire

judicial process. I requested a copy of the entire court transcript from the American embassy, but the

American embassy rejected my request and did not send the documents to me, as is shown in the letter to

the Criminal Court no. Sor. Yor. 016/64228 which the defense attorney has presented to the court, no.

Lor. 5.

          Gypsy Nirvana (Gypsy Nirvana) is the name of a company for which I previously worked in the

United Kingdom, and it is a company that is registered correctly as required by law, the details of which

can be seen in the registration information document that has been printed from a website which the

defense attorney has presented to the court, no. Lor. 6, and the owner of this company goes by the

name of Mr. Gypsy Nirvana (Gypsy Nirvana).
       Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 17 of 21

                                                    -6-

        I know that Mr. Gypsy was recently released from prison in the Philippines, having been

imprisoned since the year 2013, and that the United States of America did submit a request for the

Philippines to extradite him for charges similar to the ones I am facing and for the charge of money

laundering, but the Philippines did not extradite. At this time, Mr. Gypsy has already been sent back to

the United Kingdom, the details of which can be seen in the news which the defense attorney has

presented here, and which has been presented to the court, no. Lor. 7.

        As to the request by the United States of America to extradite me by claiming that I am a co-

owner of the Gypsy Nirvana company, I am not a co-owner in said company, and I was only an employee

there 11 years ago. The Gypsy Nirvana company was open for business before I ever traveled to the

United Kingdom, the details of which can be seen in the travel history documents issued by the Canadian

embassy, which the defense attorney has presented here, and which have been presented to the

court, no. Lor. 8.

        I had previously traveled to the United States of America approximately 10 years ago in order to

attend the funeral of a relative, the details of which can be seen circled in blue ink on page 10 and page 11

on the copy of my passport, which the defense attorney has presented here, and which has been

presented to the court, no. Lor. 9.

        The criminal acts as listed in the request for extradition occurred during the period of 2011 to

October 2013.

        Apart from this case, I have no history of ever being prosecuted for a crime in either Thailand or

other countries.




        [signature]      Prosecuting Attorney                      [signature]      Defense Attorney

        [signature]      Defendant/Witness                         [signature]      Interpreter
        Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 18 of 21

                                                     -7-

                                       (Black Case No. Or. Phor. 2/2559)

        The 6 charges of which I am accused are related to the Silk Road website. There is no evidence

supporting the allegations in any of these six charges.

        Moreover, Mr. Gary Alford, the American court prosecutor, who was the inspector of the

criminal acts of the defendant in this case, was not presented by the prosecution to provide his testimony

to the court.

        The criminal acts in the 6 charges are offenses related to the Silk Road website. At the time that

said website was in operation, outside individuals were able to access it. As far as I understand it, it was

not possible to verify who the owner of the website was, and I did not have any involvement with this

website.

        Online purchases on said website used a unit of money called bitcoin (Bit coin) which can be

used in place of cash and is not illegal, and the use of bitcoin as a unit of money in online purchases and

transactions is widespread and can be verified.

        According to the prosecutor’s indictment, he claims that Mr. Ross Albrecht used bitcoin to

transfer money to me many times. If said transfers actually occurred, it can be verified.

        In the request for extradition to the United States of America, the signatory is John Kerry who is a

United States Secretary of the highest level [sic]. Mr. John Kerry has previously expressed his opinion

regarding the principles of extradition as per an interview with Mr. John Kerry which the defense

attorney has presented here, and which has been presented to the court, no. Lor. 10.

        In this case, the prosecutor has not provided any evidence that I have any connection with the

charges in this extradition request.
       Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 19 of 21

                                                    -8-

        The individual who goes by the name of Dread Pirate Roberts, which according to the indictment

from the public prosecutor is claimed to be the operator of the Silk Road website, is, according to those

official documents submitted by the United States of America, the same person as Ross, and as to the

claim that I am an advisor of that Dread Pirate Roberts, I do not know said individual and have never met

him.

        In regards to the evidence presented by the prosecuting attorney, there is not enough evidence to

show that I am the same person as the name that is shown in the arrest warrant, per document no. Jor. 2.

        Response to cross-examination by the prosecutor

        The name Roger Thomas Clark that appears in the arrest warrant from the court in the United

States of America, document no. Jor. 2, and the name that appears in the passport, document no. Jor. 5, is

my name. As to whether or not I am the same person that is wanted by the United States of America

according to the request for extradition, I do not know.

        In regards to the United States of America’s request for extradition claiming an indictment, the

document at the end of the request lists the name Mr. Roger Thomas Clark. Said individual is the same

person as me, according to the correct documents accompanying the request, together with a translation,

which are the last documents of the request from the public prosecutor with the Office of the Attorney

General which the prosecution has presented here, and which has been presented to the court, no.

Jor. 14, page number 42.

        Moreover, the picture that appears in the documents accompanying the request which the public

prosecutor has presented here is truly a picture of me, according to the photograph included in the

documents at the end of the request from the public prosecutor which the prosecution has presented to

the court, no. Jor. 15.



        [signature]       Prosecuting Attorney                   [signature]      Defense Attorney

        [signature]       Defendant/Witness                      [signature]      Interpreter
           Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 20 of 21

                                                      -9-

                                            (Black Case No. Or. Phor. 2/2559)

           As per the documents accompanying the request which show the names of the United States

government officials by the names of Richard Cooper, Gary Alford, and the official who investigated the

case by the name of Gerard Kooshian, I did not have any reason to be angry with these officials previous

to this.

           As to the arresting police officials at Koh Chang, the investigators on this case, and the officials

with the Ministry of Foreign Affairs that have provided testimony in this case, I have never had a reason

to be angry with these officials previous to this.

           Response to reexamination by the defense attorney

           I provided testimony that I am the same person that appears in the arrest warrant and that the

passport picture in the documents at the end of the request is a picture of me, but I do not know if I am the

same person wanted by the officials from the United States of America or not due to the fact that the

evidence shown in the case file attached to the end of the request which claims to name the offender does

not have any evidence that confirms that that individual is the same person as me.

           As to the photograph of me, as per document no. Jor. 15, I only know that I previously uploaded

that picture to the Internet, but I do not know from which source said picture was brought forth.

           The United States government officials to whom I have responded in providing testimony to the

public prosecutor have not shown me any government identification as proof of their true identities./

.Read
       Case 1:15-cr-00866-WHP Document 39-3 Filed 12/12/19 Page 21 of 21

                                              - 10 -



        [signature]                                           [signature]
(Mr. Nithat Wangwiwatthana)                            (Mr. Dusit Phadungsak)

       [signature]                                            [signature]
(Mr. Adison Senayai)                                   (Mr. Phattharachai Phatthanaphon)

       [signature]                                            [signature]
(Ms. Somarun Kanchanaphaihan)                          (Ms. Sudaphon Chiamchurai)     Record/Read


       [signature]     Prosecuting Attorney                   [signature]       Defense Attorney

       [signature]     Defendant/Witness                      [signature]       Interpreter




                       Prosecuting Attorney                                     Defense Attorney

                       Defendant/Witness                                        Interpreter
